                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


 Shannon T. Edwards,                     )         Civil Action No.: 8:17-3325-BHH
                                         )
                              Plaintiff, )
                                         )
                    v.                   )                    ORDER
                                         )
 Nancy A. Berryhill, Acting              )
 Commissioner of Social Security,        )
                                         )
                            Defendant. )
 ______________________________ )

       This is an action brought pursuant to 42 U.S.C. §§ 405(g) seeking judicial review of

the Acting Commissioner of Social Security’s (“Commissioner”) final decision, which denied

Plaintiff Brian Keith Devine’s (“Plaintiff”) claim for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). The record includes the report and recommendation

(“Report”) of United States Magistrate Judge Jacquelyn D. Austin, which was made in

accordance with 28 U.S.C. § 636 (b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.).

       In her Report, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision denying benefits. Plaintiff filed objections to the Report, and

the Commissioner filed a reply to those objections. See 28 U.S.C. § 636(b)(1) (providing

that a party may object, in writing, to a Magistrate Judge’s Report within 14 days after being

served a copy). For the reasons stated below, the Court adopts the Magistrate Judge’s

Report and affirms the Commissioner’s final decision denying benefits.

                                      BACKGROUND

       Plaintiff protectively filed applications for DIB and SSI on September 19, 2013, and

alleging a disability onset date of January 1, 2013. His claims were denied initially and
upon reconsideration. Plaintiff requested a hearing before an administrative law judge

(“ALJ”), and a hearing was held on June 17, 2016. The ALJ issued a decision on

November 9, 2016, finding Plaintiff not disabled. Plaintiff requested review, but on October

16, 2017, the Appeals Council issued a notice denying Plaintiff’s request for review, making

the ALJ’s decision the Commissioner’s final decision for purposes of judicial review.

Plaintiff filed this action seeking judicial review of the Commissioner’s final decision on

December 9, 2017.

                                STANDARDS OF REVIEW

 I.    The Magistrate Judge’s Report

       The Court conducts a de novo review to those portions of the Report to which a

specific objection is made, and this Court may accept, reject, or modify, in whole or in part,

the recommendations contained in the Report. 28 U.S.C. § 636(b)(1). Any written

objection must specifically identify the portion of the Report to which the objection is made

and the basis for the objection. Id.

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 205(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:



                                              2
       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebreeze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to result in death or which has lasted or can expected to last for a continuous

period of not less than 12 months . . . .” 42 U.S.C. § 423(d)(1)(A). This determination

involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) If the answer


                                              3
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. However, if the

claimant successfully reaches step five, then the burden shifts to the Commissioner to

provide evidence of a significant number of jobs in the national economy that the claimant

could perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since his alleged onset date of January 1, 2013. Next, the ALJ determined that

Plaintiff has the following severe impairments: asthma and obesity. The ALJ also noted

that Plaintiff’s nonsevere impairments include history of hydrocephaly, history of motor

vehicle accident, enlarged prostate, hypertension, hyperlipidemia, diabetes, colon polyps,

gastroesophageal reflux, anxiety and depression, and sleep apnea. The ALJ found that

Plaintiff does not have an impairment or combination of impairments that meet or medically

equal the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. With regard to Plaintiff’s residual functional capacity (“RFC”), the ALJ found

that Plaintiff could perform medium work as defined in 20 C.F.R. §§ 404.1567(c) and

416.967(c) except that Plaintiff can only occasionally climb ladders, ropes, or scaffolds,

climb ramps or stairs, and engage in activities requiring balance; should avoid concentrated

exposure to extreme temperatures; and can have only occasional exposure to airborne


                                              4
irritants and to hazards such as work with machinery having moving mechanical parts, the

use of commercial vehicles, and unprotected heights. The ALJ found that Plaintiff is able

to perform his past relevant work as a copywriter. Therefore, the ALJ found that Plaintiff

was not disabled from the alleged onset date through the date of the decision.

II.     The Court’s Review

        In this action, Plaintiff asserts that the Court should reverse the decision of the

Commissioner and award benefits. In support of this assertion, Plaintiff submits additional

medical evidence, specifically, an MRI of his cervical spine taken from January 19, 2018.

Plaintiff argues that he complained of neck pain during the hearing and asserts that this

new medical evidence relates to his testimony.

        The Magistrate Judge considered Plaintiff’s argument but found that Plaintiff failed

to show that the new evidence warranted remand under sentence six of 42 U.S.C. §

405(g). Specifically, the Magistrate Judge found that Plaintiff failed to show that the new

evidence is material. Plaintiff filed objections to the Magistrate Judge’s Report; however,

a review of Plaintiff’s objections indicates that they do not point to any specific legal or

factual errors in the Magistrate Judge’s Report. Instead, Plaintiff’s objections merely

reiterate the arguments raised in his brief.1 Ultimately, the Court finds Plaintiff’s objections

without merit, and the Court wholly agrees with the Magistrate Judge that Plaintiff has failed

to show that remand is warranted under sentence six. See Fagg v. Chater, 106 F.3d 390

at * 2 (4th Cir.1997) (noting that the plaintiff bears the burden of proving that the

requirements of a sentence six remand are satisfied).


        1
          In fact, the Court notes that several portions of Plaintiff’s objections are identical to portions
of his brief. (Cf. ECF No. 9 at 2-3 and ECF No. 15 at 2-3.)

                                                     5
       As the Magistrate Judge explained, pursuant to sentence six of 42 U.S.C. § 405(g),

a court “may at any time order additional evidence to be taken before the Commissioner

of Social Security, but only upon a showing that there is new evidence which is material

and that there is good cause for the failure to incorporate such evidence into the record in

a prior proceeding.” 42 U.S.C. § 405(g) (emphasis added). Under Borders v. Heckler, 777

F.2d 954, 955(4th Cir.1985), additional evidence must be “relevant to the determination of

disability at the time the application was first filed and not merely cumulative;” “material to

the extent that the Secretary's decision ‘might reasonably have been different’ had the new

evidence been before her;” “[t]here must be good cause for the claimant's failure to submit

the evidence when the claim was before the Secretary”; and “the claimant must present to

the remanding court ‘at least a general showing of the nature’ of the new evidence.” Id.

There is some question in this circuit whether the four factor test applied in Borders has

been superseded by the revised version of Section 405(g) cited above. In Wilkins v. Sec'y

of Dep't of Health & Human Services, 925 F.2d 769, 774 (4th Cir.1991), vacated en banc

on other grounds, 953 F.2d 93, the court suggested in a parenthetical that Borders had

been superseded by statute. However, Borders has not been overruled, and the Supreme

Court cited the case in Sullivan v. Finkelstein, 496 U.S. 617 (1990), and did not suggest

that it is improper to consider the Borders factors. In addition, courts within this district

continue to use the Borders test. See, e.g., Gilchrist v. Colvin, No. 1:14-cv-02196-DCN,

2016 WL 1178204, *4 (D.S.C. March 28, 2016); Wallace v. Comm'r of Soc. Sec., No.

8:10-cv-1031, 2011 WL 4435793, at *4 (D.S.C. Sept. 23, 2011).

       Here, the Court agree with the Magistrate Judge that Plaintiff has failed to show that

the additional evidence is material. As the Magistrate Judge explained, the additional

                                              6
evidence consists of an MRI from more than one year after the relevant period, and Plaintiff

has offered no evidence to indicate that this evidence reflects his condition during the

relevant period.    Moreover, the new evidence is a raw MRI result without any

accompanying physician’s explanation or interpretation, and Plaintiff offers no evidence to

show how this MRI would affect the ALJ’s assessment of Plaintiff’s functional limitations.

       In addition to the foregoing, although the Magistrate Judge made no findings on this

point, the Court agrees with the Commissioner that Plaintiff has failed to show good cause

for the late submission of this evidence. Plaintiff asserts that his neck pain is a long-

standing problem stemming from a motor vehicle accident in 1968. Thus, Plaintiff was

clearly aware of his alleged neck problems during the pendency of his claims before the

Commissioner; however, he never explains why he did not seek imaging of his cervical

spine prior to 2018, or ultimately why he did not seek an extension of time to submit new

evidence to the Appeals Council. Under the circumstances, the Court finds that Plaintiff

has utterly failed to establish the requirements for a sentence six remand. See Fagg v.

Chater, 106 F.3d 390 at * 2 (4th Cir.1997) (noting that the plaintiff bears the burden of

proving that the requirements of a sentence six remand are satisfied).

                                      CONCLUSION

       The Court finds that the Magistrate Judge properly summarized the facts and

applied the correct principles of law.      Accordingly, the Court hereby adopts and

incorporates the Magistrate Judge’s Report (ECF No. 14) and affirms the Commissioner’s

final decision denying benefits.

       IT IS SO ORDERED.



                                             7
                                 /s/Bruce H. Hendricks
                                 The Honorable Bruce H. Hendricks
                                 United States District Judge

March 12, 2019
Charleston, South Carolina




                             8
